Citation Nr: 1133549	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral posterior subcapsular cataracts, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from March 1946 to January 1948, from June 1951 to June 1954, and from September 1954 to March 1969.  He passed away in September 2010.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal is maintained by the RO in New Orleans, Louisiana.   In a June 2011 administrative decision, the appellant was determined to be the eligible claimant for substitution in the Veteran's appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2007 rating decision, the RO assigned a noncompensable disability rating for bilateral posterior subcapsular cataracts, after granting service connection for the same.  The Veteran disagreed with this decision and eventually perfected an appeal on the issue.  He died in September 2010.

The appellant requested that she be substituted into the Veteran's claim.  In a June 2011 administrative decision, the appellant was determined to be the eligible claimant for substitution in the Veteran's appeal.  A July 2011 letter advised her that her request for substitution had been approved, and that there was no action for her to take.

The Board notes that the Director, Compensation and Pension Service, issued a Fast Letter that provided guidance on processing claims involving substitution of parties, in August 2010.  See Fast Letter 10-30.  The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 to address the issue even further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).

As noted, the Fast Letter and the proposed regulations indicate that this type of a claim differs from an accrued benefits claim, in part, as evidence can be added to the record. In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  In these cases, involving substitution, additional evidence can be added to the file.  Here, while she has been accepted for substitution, the appellant was not informed or offered the opportunity to submit any additional evidence.  On the contrary, as noted, she was specifically advised that there was no additional action for her to take.  Such is troubling because there appear to be outstanding records from J.M. Joseph, MD, which could be pertinent to the appellant's appeal.

Both the fast letter and the proposed regulations provide that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  In view of the fact this case needs some additional development, based on the presentation of the current appellant, it would seem prudent to provide further notice of the VA's duty to assist in developing claims, and provide notice of what is needed to an appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ensure Veterans Claims Assistance Act of 2000 (VCAA) compliance on the claim for an initial compensable evaluation for bilateral posterior subcapsular cataracts, for purposes of accrued benefits, and develop the claim as necessary under the duty to assist.  The appellant is specifically to be notified that she is able to submit additional evidence in support of the claim, and she should submit to the AMC/RO the additional evidence to which she previously made reference.  Specific reference should be made to treatment records from Dr. Joseph dated from June 2004 to September 2010.

2. The RO/AMC should adjudicate the claim for an initial compensable evaluation for bilateral posterior subcapsular cataracts, for purposes of accrued benefits, if in order (additional evidence received).  If the claim is denied, she should be given a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

